
	

113 HR 5569 IH: Community Partnerships in Education Act
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5569
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Cicilline introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To include community partners and intermediaries in the planning and delivery of education and
			 related programs, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Community Partnerships in Education Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Amendments to Elementary and Secondary Education Act of 1965
					Sec. 101. State plans.
					Sec. 102. Local educational agency plans.
					Sec. 103. Schoolwide programs.
					Sec. 104. Targeted assistance schools.
					Sec. 105. Academic assessment and local educational agency and school improvement.
					Sec. 106. School improvement grants.
					Sec. 107. Evaluations.
					Sec. 108. Definitions.
					Title II—Amendments to the Carl D. Perkins Career and Technical Education Act of 2006
					Sec. 201. Definitions.
					Sec. 202. Attainment of 21st century skills.
					Sec. 203. Inclusion of community partners and intermediary organizations in State and local plans.
					Sec. 204. Evaluations.
					Title III—Amendments to the Workforce Innovation and Opportunity Act 
					Sec. 301. Definitions.
					Sec. 302. Inclusion of community partners and intermediary organizations in local workforce
			 development boards and activities.
					Sec. 303. Inclusion of community partners and intermediary organizations in adult education and
			 literacy programs.
					Sec. 304. Effective date.
					Title IV—Amendments to Higher Education Act of 1965
					Sec. 401. Definitions.
					Sec. 402. TRIO programs.
					Sec. 403. GEAR UP.
					Sec. 404. Maintenance and expansion of existing programs.
				
			IAmendments to Elementary and Secondary Education Act of 1965
			101.State plansSection 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) is amended—
				(1)in subsection (b)(2)(C)(vii)—
					(A)by striking and changes in and inserting changes in; and
					(B)by inserting before the period at the end the following: , and measures of the attainment of 21st Century skills (such as critical thinking,
			 problem-solving, communication, and collaboration);
					(2)in subsection (b)(2)(D)(i), by inserting , and aligned with the program the State will carry out with funds received under this part after if any; and
				(3)in subsection (h)(1)(C)—
					(A)by striking and at the end of clause (vii);
					(B)by striking the period at the end of clause (viii) and inserting ; and; and
					(C)by adding at the end the following:
						
							(ix)information on student attainment of 21st Century skills (such as critical thinking,
			 problem-solving, communication, and collaboration)..
					102.Local educational agency plansSection 1112(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(b)(1)) is
			 amended—
				(1)in subparagraph (B), by inserting , such as measures of the attainment of 21st Century skills (such as critical thinking,
			 problem-solving, communication, and collaboration), after any other indicators;
				(2)in subparagraph (P), by striking and at the end;
				(3)in subparagraph (Q), by striking the period and inserting a semicolon; and
				(4)by adding at the end the following:
					
						(R)a description of the data-sharing agreement or agreements that the local educational agency has
			 entered into with other agencies and organizations so as to provide for
			 shared access to information on student progress and success (consistent
			 with the requirements of subpart 4 of part C of the General Education
			 Provisions Act (20 U.S.C. 1232f et seq.)), integrated planning and joint
			 review of the data, and coordinated adjustments in strategies for programs
			 carried out with funds received under this part and activities in response
			 to changes in student needs or to new challenges;
						(S)a description of how the local educational agency will carry out programs with funds received under
			 this part in partnership with one or more community partners, including
			 through joint planning and implementation, shared professional development
			 designed to improve the effectiveness of school and community partner
			 staff, development and implementation of shared data systems that support
			 the improvement of such programs and the improvement of the outcomes of
			 such programs, and the alignment and coordination of local educational
			 agency, school, and community partner goals, activities, and training; and
						(T)a description of how the local educational will carry out programs with funds received under this
			 part with the involvement of one or more intermediary organizations that
			 will assist the agency and its schools by training staff, providing
			 technical assistance that is designed to ensure continuous improvement,
			 helping to ensure accountability for results, and helping to ensure that
			 such funds flow quickly and effectively to effective service providers and
			 activities..
				103.Schoolwide programsSection 1114(b)(1)(J) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6314(b)(1)(J)) is amended by inserting , with the assistance of one or more intermediary organizations described in section 1112(b)(1)(T), after Coordination and integration.
			104.Targeted assistance schoolsSection 1115(c)(1)(H) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6315(c)(1)(H)) is amended by inserting , with the assistance of one or more intermediary organizations described in section 1112(b)(1)(T), after coordinate and integrate.
			105.Academic assessment and local educational agency and school improvementSection 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) is amended—
				(1)in subsection (a)(1)(B), by inserting , such as measures of the attainment of 21st Century skills, after section 1121(b)(1)(A) and (B);
				(2)in subsection (b)(3)(A)—
					(A)in the matter preceding clause (i), by inserting community partners and intermediary organizations described in section 1112(b)(1)(S) and (T), after the local educational agency serving the school,; and
					(B)in clause (vii)—
						(i)by striking and the State educational agency and inserting the State educational agency; and
						(ii)by inserting and community partners and intermediary organizations described in section 1112(b)(1)(S) and (T), after under the plan; and
						(3)in subsection (c)(7)(A)—
					(A)in the matter preceding clause (i), by inserting community partners or intermediary organizations as described in section 1112(b)(1)(S) and (T), after school staff,; and
					(B)in clause (vii), by striking and the local educational agency and inserting , the local educational agency, and community partners and intermediary organizations as described
			 in section 1112(b)(1)(S) and (T).
					106.School improvement grantsSection 1003(g)(6) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6303(g)(6)) is
			 amended—
				(1)by striking and at the end of subparagraph (A);
				(2)by striking the period at the end of subparagraph (B) and inserting ; and; and
				(3)by adding at the end the following:
					
						(C)a commitment to carry out school and local educational agency improvement—
							(i)in partnership with one or more community partners, including through joint planning and
			 implementation, shared professional development designed to improve the
			 effectiveness of school and community partner staff, development and
			 implementation of shared data systems that support program improvement and
			 the improvement of program outcomes, and the alignment and coordination of
			 local educational agency, school, and community partner goals, activities,
			 and training; and
							(ii)with the involvement of one or more intermediary organizations that will assist the agency and its
			 schools by training staff, providing technical assistance that is designed
			 to ensure continuous improvement, helping to ensure accountability for
			 results, and helping to ensure that program funds flow quickly and
			 effectively to effective service providers and activities..
				107.EvaluationsSection 1501(a)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6491(a)(2)) is
			 amended—
				(1)by redesignating subparagraph (O) as subparagraph (Q); and
				(2)by inserting after subparagraph (N) the following:
					
						(O)Whether and how local educational agencies are involving community partners and intermediary
			 organizations in their activities carried out under section 1003(g) and
			 part A, and the impact of that involvement.
						(P)The implementation of the data-sharing agreements entered into under section 1112(b)(1)(E), and the
			 impact of that implementation..
				108.DefinitionsSection 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is amended by
			 adding at the end the following:
				
					(44)Community partnerThe term community partner means a nonprofit or public organization that has expertise in the planning and delivery of
			 education and related programs, in forging coordination and cooperation
			 between educators and other members of the community, or in training
			 educators and other deliverers of educational services.
					(45)Intermediary OrganizationThe term intermediary organization means a nonprofit organization that has expertise in training, forging public-private
			 partnerships, systems development, capacity-building, improving
			 scalability, evaluation, and the effective use of data to improve the
			 progress of students, schools and other educational institutions, and
			 education programs..
			IIAmendments to the Carl D. Perkins Career and Technical Education Act of 2006
			201.DefinitionsSection 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (29 U.S.C. 2302) is
			 amended—
				(1)by redesignating paragraphs (9) through (18) and paragraphs (19) through (34) as paragraphs (10)
			 through (19) and paragraphs (21) through (36), respectively;
				(2)by inserting after paragraph (8) the following new paragraph:
					
						(9)Community partnerThe term community partner means a nonprofit organization that has expertise in the planning and delivery of education and
			 related programs, in forging coordination and cooperation between
			 educators and other members of the community, in training educators and
			 other deliverers of educational services, or in development and
			 implementation of data systems that measure the progress of students,
			 schools and institutions of higher education, and programs.; and
				(3)by inserting after paragraph (19) (as so redesignated) the following new paragraph:
					
						(20)Intermediary organizationThe term intermediary organization means a nonprofit organization that has expertise in training, forging public-private
			 partnerships, systems development, capacity-building, improving
			 scalability, and evaluation..
				202.Attainment of 21st century skills
				(a)AccountabilitySection 113(b)(2)(C) of the Carl D. Perkins Career and Technical Education Improvement Act of 2006
			 (29 U.S.C. 2323(b)(2)(C)) is amended by inserting attainment of 21st century skills (such as critical thinking, problem-solving, communication, and
			 collaboration) and after such as.
				(b)Local and State reportsSection 113 of such Act is further amended—
					(1)in subsection (b)(4)(C)(ii)—
						(A)in subclause (I), by striking ; and and inserting a semicolon;
						(B)in subclause (II), by striking the period and inserting ; and; and
						(C)by inserting after subclause (II) the following new subclause:
							
								(III)describe the progress of career and technical education students served by the eligible recipient
			 in attaining 21st century skills (such as critical thinking,
			 problem-solving, communication, and collaboration).; and
						(2)in subsection (c)(2)—
						(A)in subparagraph (A), by striking ; and and inserting a semicolon;
						(B)in subparagraph (B), by striking the period and inserting ; and; and
						(C)by inserting after subparagraph (B) the following new subparagraph:
							
								(C)describe the progress of career and technical education students of the state in attaining 21st
			 century skills (such as critical thinking, problem-solving, communication,
			 and collaboration)..
						203.Inclusion of community partners and intermediary organizations in State and local plans
				(a)State planSection 122 of the Carl D. Perkins Career and Technical Education Improvement Act of 2006 (29
			 U.S.C. 2342) is amended—
					(1)in subsection (b)(1)(A)(ix) by striking including parent and community organizations and inserting including parent and intermediary organizations and community partners;
					(2)in subsection (c)(1)(A)—
						(A)in clause (iii), by striking ; and and inserting a semicolon;
						(B)in clause (iv), by striking the period and inserting a semicolon; and
						(C)by inserting after clause (iv) the following new clauses:
							
								(v)are carried out in partnership with one or more community partners, including through joint
			 planning and implementation, shared professional development designed to
			 improve the effectiveness of eligible recipient and community partner
			 staff, development and implementation of shared data systems that support
			 program improvement and the improvement of program outcomes, and the
			 alignment and coordination of eligible recipient and community partner
			 goals, activities, and training; and
								(vi)are carried out with the involvement of one or more intermediary organizations that will assist the
			 eligible applicants by training staff, providing technical assistance that
			 is designed to ensure continuous improvement, helping to ensure
			 accountability for results, and helping to ensure that program funds flow
			 quickly and effectively to effective service providers and activities.; and
						(3)in subsection (c)(2)—
						(A)in subparagraph (F), by striking ; and and inserting a semicolon;
						(B)in subparagraph (G), by inserting ; and at the end; and
						(C)by inserting after subparagraph (G) the following new subparagraph:
							
								(H)may be provided by a community partner or an intermediary organization;.
						(b)Local planSection 134(b) of the Carl D. Perkins Career and Technical Education Improvement Act of 2006 (29
			 U.S.C. 2354(b)) is amended—
					(1)in paragraph (5), insert community partners and intermediary organizations, after labor organizations;
					(2)in paragraph (11), by striking ; and and inserting a semicolon;
					(3)in paragraph (12)(B), by striking the period and inserting a semicolon; and
					(4)by inserting after paragraph (12) the following new paragraphs:
						
							(13)describe the data-sharing agreement or agreements that the eligible recipient agency has entered
			 into with other agencies and organizations so as to provide for shared
			 access to information on student progress and success (consistent with the
			 requirements of subpart 4 of part C of the General Education Provisions
			 Act), integrated planning and joint review of the data, and coordinated
			 adjustments in program strategies and activities in response to changes in
			 student needs or to new challenges;
							(14)describe how the eligible recipient will carry out its program under this part in partnership with
			 one or more community partners, including through joint planning and
			 implementation, shared professional development designed to improve the
			 effectiveness of eligible recipient and community partner staff,
			 development and implementation of shared data systems that support program
			 improvement and the improvement of program outcomes, and the alignment and
			 coordination of eligible recipient and community partner goals,
			 activities, and training; and
							(15)a description of how the eligible recipient will carry out its program under this part with the
			 involvement of one or more intermediary organizations that will assist the
			 eligible entity by training staff, providing technical assistance that is
			 designed to ensure continuous improvement, helping to ensure
			 accountability for results, and helping to ensure that program funds flow
			 quickly and effectively to effective service providers and activities..
					(c)Local use of fundsSection 135(b) of the Carl D. Perkins Career and Technical Education Improvement Act of 2006 (29
			 U.S.C. 2355(b)) is amended—
					(1)in paragraph (5), by striking development program that and inserting development programs, which may be provided by community partners or intermediary organizations,
			 that;
					(2)in paragraph (8), by striking ; and and inserting a semicolon;
					(3)in paragraph (9), by striking the period and inserting ; and; and
					(4)by inserting after paragraph (9) the following new paragraph:
						
							(10)development and implementation of data-sharing agreements between the eligible recipient and other
			 agencies and organizations that provide for shared access to information
			 on student progress and success (consistent with the requirements of
			 subpart 4 of part C of the General Education Provisions Act), integrated
			 planning and joint review of the data, and coordinated adjustments in
			 program strategies and activities in response to changes in student needs
			 or to new challenges..
					204.EvaluationsSection 114(d)(2)(B) of the Carl D. Perkins Career and Technical Education Improvement Act of 2006
			 (29 U.S.C. 2324) is amended—
				(1)in clause (vi), by striking ; and and inserting a semicolon;
				(2)in clause (vii), by striking the period and inserting a semicolon; and
				(3)by inserting after clause (vii) the following new clauses:
					
						(viii)whether and how eligible recipients are involving community partners and intermediary organizations
			 in their activities carried out under part C, and the impact of that
			 involvement; and(ix)the implementation of the data-sharing agreements entered into under section 135(b)(10), and the
			 impact of that implementation..
				IIIAmendments to the Workforce Innovation and Opportunity Act 
			301.DefinitionsSection 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102) is amended—
				(1)by redesignating paragraphs (11) through (29) and paragraphs (30) through (71) as paragraphs (12)
			 through (30) and paragraphs (32) through (73), respectively;
				(2)by inserting after paragraph (10) the following new paragraph:
					
						(11)Community partnerExcept as otherwise specified in section 203, the term community partner means a nonprofit or public organization that has expertise in the planning and delivery of
			 workforce development and related programs, in forging coordination and
			 cooperation between workforce development service providers and other
			 members of the community, or in training service providers.; and
				(3)by inserting after paragraph (30) (as so redesignated) the following new paragraph:
					
						(31)Intermediary organizationExcept as otherwise specified in section 203, the term intermediary organization means a nonprofit organization that has expertise in training, forging public-private
			 partnerships, systems development, capacity-building, improving
			 scalability, evaluation, and development and implementation of data
			 systems that measure the progress of program participants and programs..
				302.Inclusion of community partners and intermediary organizations in local workforce development
			 boards and activities
				(a)Local workforce development boardsSection 107(b)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122(b)(2)) is
			 amended—
					(1)by redesignating subparagraph (E) as subparagraph (F);
					(2)in subparagraph (D)(v), by striking and at the end; and
					(3)by inserting after subparagraph (D), the following new subparagraph:
						
							(E)each local board shall include representatives of community partners and intermediary
			 organizations; and.
					(b)Local plansSection 108(b) of such Act (29 U.S.C. 3123(b)) is amended—
					(1)by redesignating paragraph (22) as paragraph (23);
					(2)in paragraph (21), by striking and at the end; and
					(3)by inserting after paragraph (21), the following new paragraph:
						
							(22)a description of the data-sharing agreement or agreements that the local board has entered into
			 with other agencies and organizations so as to provide for shared access
			 to information on participant progress and success (consistent, as
			 applicable, with the requirements of subpart 4 of part C of the General
			 Education Provisions Act), integrated planning and joint review of the
			 data, and coordinated adjustments in program strategies and activities in
			 response to changes in student needs or to new challenges; and.
					(c)Performance indicatorsSection 116(b)(2)(B) of such Act (29 U.S.C. 3141(b)(2)(B)) is amended by inserting before the
			 period the following: , including the acquisition of 21st Century skills (such as critical thinking, problem-solving,
			 communication, and collaboration) by program participants.
				(d)Performance informationSection 116(d)(3) of such Act (29 U.S.C. 3141(d)(3)) is amended—
					(1)in subparagraph (B), by striking and at the end;
					(2)in subparagraph (C), by striking the period and inserting ; and; and
					(3)by inserting after subparagraph (C) the following new subparagraph:
						
							(D)at the discretion of the Governor, information on program participants’ development of 21st Century
			 skills..
					(e)Youth activitiesSection 129(c) of such Act (29 U.S.C. 3164(c)) is amended—
					(1)in paragraph (1)(A), by inserting 21st century skills (such as critical thinking, problem-solving, communication, and collaboration), after basic skills,; and
					(2)in paragraph (2)—
						(A)in subparagraph (M), by striking and at the end;
						(B)in subparagraph (N), by striking the period and inserting ; and; and
						(C)by inserting after subparagraph (N) the following new subparagraph:
							
								(O)development of 21st century skills (such as critical thinking, problem-solving, communication, and
			 collaboration)..
						(f)Adult and dislocated worker activitiesSection 134(c)(3)(D) of such Act (29 U.S.C. 3174(c)(3)(D)) is amended—
					(1)in clause (x), by striking and at the end;
					(2)in clause (xi), by striking the period and inserting ; and; and
					(3)by inserting after clause (xi) the following new clause:
						
							(xii)development of 21st century skills (such as critical thinking, problem-solving, communication, and
			 collaboration)..
					(g)EvaluationsSection 169(a)(2) of such Act (29 U.S.C. 3224(a)(2)) is amended—
					(1)in subparagraph (A)(i), by inserting and 21st century skills after employment competencies;
					(2)in subparagraph (F), by striking and at the end;
					(3)by redesignating subparagraph (G) as subparagraph (I); and
					(4)by inserting after subparagraph (F) the following new subparagraphs:
						
							(G)whether and how providers of services under chapters 2 and 3 of subtitle A involve community
			 partners and intermediary organizations in their delivery of services, and
			 the impact of that involvement;
							(H)the implementation of the data-sharing agreements entered into pursuant to section 108(b)(22), and
			 the impact of that implementation; and.
					303.Inclusion of community partners and intermediary organizations in adult education and literacy
			 programs
				(a)DefinitionsSection 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272) is amended—
					(1)by redesignating paragraphs (3) through (12) and paragraphs (13) through (17) as paragraphs (4)
			 through (13) and paragraphs (15) through (19), respectively;
					(2)by inserting after paragraph (2) the following new paragraph:
						
							(3)Community partnerThe term community partner means a nonprofit or public organization that has expertise in the planning and delivery of
			 education and related programs, in forging coordination and cooperation
			 between educators and other members of the community, or in training
			 educators and other deliverers of educational services.; and
					(3)by inserting after paragraph (13) (as so redesignated) the following new paragraph:
						
							(14)Intermediary organizationThe term intermediary organization means a nonprofit organization that has expertise in training, forging public-private
			 partnerships, systems development, capacity-building, improving
			 scalability, evaluation, and development and implementation of data
			 systems that measure the progress of students, schools, and other
			 educational institutions and programs..
					(b)Grants and contracts for eligible providersSection 231(e)(10) of such Act (29 U.S.C. 3321(e)(10)) is amended—
					(1)by inserting and data-sharing arrangements (designed to provide for shared access to information on student
			 progress (consistent with the requirements of subpart 4 of part C of the
			 General Education Provisions Act), integrated planning, and coordinated
			 adjustments in program strategies and activities in response to changes in
			 student needs or to new challenges)) after strong links;
					(2)by inserting community partners, intermediary organizations, after postsecondary educational institutions,; and
					(3)by striking nonprofit organizations, and intermediaries and inserting and nonprofit organizations.
					(c)Local planSection 232(2) of such Act is amended by inserting and data-sharing agreements after cooperative agreements.
				304.Effective dateThe amendments made by this title shall take effect as if enacted as part of the Workforce
			 Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).
			IVAmendments to Higher Education Act of 1965
			401.DefinitionsSection 102 of the Higher Education Act of 1965 (20 U.S.C. 1002) is amended by adding at the end
			 the following:
				
					(d)Community PartnerThe term community partner means a nonprofit or public organization that has expertise in the planning and delivery of
			 education and related programs, in forging coordination and cooperation
			 between educators and educational institutions with other members of the
			 community, or in training educators and other deliverers of educational
			 services.
					(e)Intermediary OrganizationThe term intermediary organization means a nonprofit organization that has expertise in training, forging public-private
			 partnerships, systems development, capacity-building, improving
			 scalability, evaluation, and development and implementation of data
			 systems that measure the progress of students, schools and other
			 educational institutions, and programs..
			402.TRIO programsSection 402A of the Higher Education Act of 1965 (20 U.S.C. 1070a–11) is amended—
				(1)in subsection (b)(1)—
					(A)by striking For the purposes described and inserting the following:
						
							(A)In generalFor the purposes described; and
					(B)by adding at the end the following:
						
							(B)Community partners and intermediary organizationsAn eligible entity described in subparagraph (A) of a grant or contract under this chapter shall,
			 to the extent feasible, carry out the grant or contract—
								(i)with one or more community partners, including through joint planning and implementation, shared
			 professional development designed to improve the effectiveness of such
			 eligible entity and community partner staff, development and
			 implementation of shared data systems that support the improvement of the
			 operations and outcomes of the program carried out with such grant or
			 contract, and the alignment and coordination of such eligible entity and
			 community partner goals, activities, and training; and
								(ii)with the involvement of one or more intermediary organizations that will assist such eligible
			 entity by training staff, providing technical assistance that is designed
			 to ensure continuous improvement, helping to ensure accountability for
			 results, and helping to ensure that the grant or contract funds flow
			 quickly and effectively to effective service providers and activities.
								;
					(2)in subsection (c)(6), by adding at the end the following: The Secretary shall also encourage recipients of grants and contracts under this chapter to enter
			 into data-sharing agreements with other agencies and organizations so as
			 to provide for shared access to information on student progress and
			 success (consistent with the requirements of subpart 4 of part C of the
			 General Education Provisions Act (20 U.S.C. 1232f et seq.)), integrated
			 planning and review of the data, and coordinated adjustments in program
			 strategies and activities in response to changes in student needs or to
			 new challenges.; and
				(3)in subsection (f)(3)—
					(A)in subparagraph (A)—
						(i)by redesignating clauses (v) and (vi), as clauses (vi) and (vii), respectively; and
						(ii)by inserting after clause (iv) the following new clause:
							
								(v)student acquisition of 21st Century skills (such as critical thinking, problem-solving,
			 communication and collaboration);; and
						(B)in subparagraph (B)—
						(i)by redesignating clauses (v), (vi), and (vii), as clauses (vi), (vii), and (viii), respectively;
			 and
						(ii)by inserting after clause (iv) the following new clause:
							
								(v)student acquisition of 21st Century skills (such as critical thinking, problem-solving,
			 communication and collaboration);.
						403.GEAR UP
				(a)Definition of eligible entitySection 404A(c)(2) of the Higher Education Act of 1965 (20 U.S.C. 1070a–21(c)(2)) is amended—
					(1)in subparagraph (A)—
						(A)by striking and at the end of clause (i); and
						(B)by adding at the end the following:
							
								(iii)one or more community partners; and; and
						(2)in subparagraph (B), by inserting intermediary organizations, after subpart 4,.
					(b)RequirementsSection 404B(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a–22(b)) is amended—
					(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
					(2)by striking Each eligible entity and inserting the following:
						
							(1)In generalEach eligible entity; and
					(3)by adding at the end the following:
						
							(2)Data sharingEach eligible entity receiving a grant under this chapter shall, to the extent feasible, enter into
			 data-sharing agreements with other organizations or agencies so as to
			 provide for shared access to information on student progress and success
			 (consistent with the requirements of subpart 4 of part C of the General
			 Education Provisions Act (20 U.S.C. 1232f et seq.)), integrated planning
			 and joint review of the data, and coordinated adjustments in program
			 strategies and activities in response to changes in student needs or to
			 new challenges..
					(c)ApplicationsSection 404C(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1070a–23(a)(2)) is amended—
					(1)by striking and at the end of subparagraph (I);
					(2)by striking the period and inserting ; and at the end of subparagraph (J); and
					(3)by adding at the end the following:
						
							(K)describe, in the case of an eligible entity described in section 404A(c)(2), how the entities
			 included in the partnership will engage in—
								(i)joint planning and implementation;
								(ii)shared professional development designed to improve the effectiveness of school, community partner,
			 and other staff;
								(iii)development and implementation of shared data systems that support program improvement and the
			 improvement of program outcomes; and
								(iv)the alignment and coordination of local educational agency, school, community partner, and other
			 partnership members’ goals, activities, and training..
					(4)ActivitiesSection 404D(a)(3) of the Higher Education Act of 1965 (20 U.S.C. 1070a–24(a)(3)) is amended—
						(A)by striking and at the end of subparagraph (A);
						(B)by striking the period at the end of subparagraph (B) and inserting ; and; and
						(C)by adding at the end the following:
							
								(C)at the discretion of the eligible entity, acquire 21st Century skills (such as critical thinking,
			 problem-solving, communication, and collaboration)..
						404.Maintenance and expansion of existing programs
				(a)Program authoritySection 418A(a) of the Higher Education Act of 1965 (20 U.S.C. 1070d–2(a)) is amended—
					(1)by striking The Secretary shall and inserting the following:
						
							(1)In generalThe Secretary shall; and
					(2)by adding at the end the following:
						
							(2)Community partners and intermediary organizationsEach such program shall be implemented—
								(A)in partnership with one or more community partners, including through joint planning and
			 implementation, shared professional development designed to improve the
			 effectiveness of, as applicable, school, institution of higher education,
			 nonprofit organization, and community partner staff, development and
			 implementation of shared data systems that support program improvement and
			 the improvement of program outcomes, and the alignment and coordination
			 of, as applicable, school, institution of higher education, nonprofit
			 organization, and community partner goals, activities, and training; and
								(B)with the involvement of one or more intermediary organizations that assist the grantee by training
			 staff, providing technical assistance that is designed to ensure
			 continuous improvement, helping to ensure accountability for results, and
			 helping to ensure that program funds flow quickly and effectively to
			 effective service providers and activities.
								(3)Data sharingEach such program shall include the implementation of one or more data-sharing agreements that
			 between the grantee and other organizations or agencies that provide for
			 shared access to information on student progress and success (consistent
			 with the requirements of subpart 4 of part C of the General Education
			 Provisions Act (20 U.S.C. 1232f et seq.)), integrated planning and joint
			 review of the data, and coordinated adjustments in program strategies and
			 activities in response to changes in student needs or to new challenges..
					(b)Services providedSection 418A(b) of the Higher Education Act of 1965 (20 U.S.C. 1070d–2(b)) is amended—
					(1)by striking and at the end of paragraph (8);
					(2)by redesignating paragraph (9) as paragraph (10); and
					(3)by inserting after paragraph (8) the following:
						
							(9)activities designed to ensure that participants acquire 21st Century skills (such as critical
			 thinking, problem-solving, communication, and collaboration); and.
					
